Exhibit 10.3






[FORM OF]
BASIC ENERGY SERVICES, INC.
NON-EMPLOYEE DIRECTOR INCENTIVE PLAN


NOTICE OF RESTRICTED STOCK AWARD


Subject to the terms and conditions of this Notice of Restricted Stock Award
(this "Notice"), the Restricted Stock Award Agreement attached hereto
(the "Award Agreement"), and the Basic Energy Services, Inc. Non-Employee
Director Incentive Plan (the "Plan"), the below individual (the "Participant")
is hereby granted the below number of Shares of Restricted Stock
(the "Covered Shares") in Basic Energy Services, Inc., a Delaware corporation
(the "Company"). Unless otherwise specifically indicated, all terms used in this
Notice shall have the meaning as set forth in the Award Agreement or the Plan.


Identifying Information:


Participant Name
 
Date of Grant:
 
and Address:
 
Number of Covered Shares:
 
 
 
Vesting Commencement Date:
 



Vesting Schedule:
Subject to the Participant's continuous service with the Company as a
Non-Employee Director and the terms of this Notice, the Award Agreement and the
Plan, the Covered Shares shall vest over a one-year period in accordance with
the following vesting schedule (the "Vesting Schedule"):


Vesting Date
Nonforfeitable Percentage
1st anniversary of the Vesting Commencement Date
100% shall vest



Notwithstanding the foregoing, the Covered Shares shall automatically become
fully vested immediately prior to consummation of a Change of Control of the
Company.
Representations of the Participant:
The Participant has reviewed this Notice, the Award Agreement and the Plan in
their entirety, has had an opportunity to have such reviewed by his or her legal
and tax advisers, and hereby attests that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents or affiliates. The Participant represents to the Company that he or
she is familiar with the terms of this Notice, the Award Agreement and the Plan,
and hereby accepts the Covered Shares subject to all of its terms. The
electronic delivery provisions of Section 14 of the Award Agreement are fully
incorporated into this Notice by reference. The Participant hereby agrees that
all questions of interpretation and administration relating to this Notice, the
Award Agreement and the Plan shall be solely resolved by the Board.




[SIGNATURE PAGE FOLLOWS]


1 of 2



--------------------------------------------------------------------------------

Exhibit 10.3




IN WITNESS WHEREOF, the Company and the Participant have executed this Notice of
Restricted Stock Award as of the dates set forth below.


PARTICIPANT                    BASIC ENERGY SERVICES, INC.


_________________________________        _________________________________
Name: ___________________________        By: ______________________________
Date: ___________________________        Title: _____________________________
Date: _____________________________




2 of 2



--------------------------------------------------------------------------------


Exhibit 10.3






BASIC ENERGY SERVICES, INC.
NON-EMPLOYEE DIRECTOR INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


Subject to the terms and conditions of the Notice of Restricted Stock Award
(the "Notice"), this Restricted Stock Award Agreement (this "Award Agreement"),
and the Basic Energy Services, Inc. Non-Employee Director Incentive Plan (the
"Plan"), Basic Energy Services, Inc., a Delaware corporation (the "Company"),
hereby grants the individual set forth in the Notice (the "Participant") the
number of Shares of Restricted Stock (the "Covered Shares") set forth in the
Notice. Unless otherwise specifically indicated, all terms used in this Award
Agreement shall have the meaning as set forth in the Notice or the Plan.


1.Purchase Price Per Share. If the Covered Shares are subject to a purchase
price, as set forth in the Notice, the Participant shall have the right to
purchase such Covered Shares at the specified purchase price in accordance with
such procedures as may be established by the Board from time to time.
2.    Vesting Schedule and Risk of Forfeiture.
(a)    Vesting Schedule. Subject to the Participant's continuous service with
the Company as a Non-Employee Director and any other limitations set forth in
the Notice, this Award Agreement or the Plan, the Covered Shares shall vest in
accordance with the Vesting Schedule set forth in the Notice.
(b)    Risk of Forfeiture. The Covered Shares shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
Vesting Schedule. All or any portion of the Covered Shares subject to a risk of
forfeiture shall automatically be forfeited and immediately returned to the
Company if the Participant's continuous service with the Company as a
Non-Employee Director is interrupted or terminated for any reason other than as
permitted under the Plan.


3.    Transfer Restrictions. The Covered Shares issued to the Participant
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Participant (other than by will or
by the laws of descent or distribution) prior to the date when the Covered
Shares become vested pursuant to the Vesting Schedule. Any attempt to transfer
Covered Shares in violation of this Section 3 shall be null and void and shall
be disregarded. The terms of this Award Agreement and the Plan shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Participant.
4.    Delivery and Restrictive Legends.
(a)    The Covered Shares shall be maintained in book entry form (which may
include electronic book entry).







--------------------------------------------------------------------------------

Exhibit 10.3




(b)    Any book entry shares or electronic book entry shares representing the
Covered Shares shall be issued to the Participant pursuant to the terms of the
Plan as of the Date of Grant and shall be marked with the following legend
notation, to the extent administratively practicable:


“The shares represented by this certificate have been issued pursuant to the
terms of the Basic Energy Services, Inc. Non-Employee Director Incentive Plan
and may not be sold, pledged, transferred, assigned or otherwise encumbered in
any manner except as set forth in the terms of such Plan or the Award Agreement
dated effective [_____, ____].”


(c)    Upon the vesting of the Covered Shares, the Company shall deliver such
Shares, either through book entry accounts held by, or in the name of, the
Participant or cause to be issued a certificate or certificates representing the
number of Shares issued, registered in the name of the Participant, without the
legend set forth in Section 4(b) above.


5.    Additional Securities. Any securities or cash received as the result of an
adjustment provided for in Section 11(a) of the Plan (the "Additional
Securities") shall be retained by the Company in the same manner and subject to
the same conditions and restrictions as the Covered Shares with respect to which
they were issued, including the Vesting Schedule. If the Additional Securities
consist of a convertible security, the Participant may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities.
6.    Dividends. The Company shall disburse to the Participant all regular cash
dividends, if any, with respect to the Shares and Additional Securities, whether
vested or otherwise on the same payment date dividends are disbursed to other
stockholders of the Company. Such cash dividends shall be fully vested on the
date the dividends are disbursed and shall not be subject to the Vesting
Schedule. Dividends applicable to the Covered Shares or Additional Securities
payable in Shares, if any, shall be subject to the same Vesting Schedule and
other restrictions as the underlying Shares or Additional Securities and shall
be delivered at the time the Shares or Additional Shares become vested.
7.    Taxes. The Participant hereby acknowledges and understands that he or she
may suffer adverse tax consequences as a result of the Participant's receipt of
(or purchase of), vesting in, or disposition of, the Covered Shares.
(a)    Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the Covered Shares
granted hereunder, including any U.S. federal, state and local tax laws, and any
other applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the
Covered Shares granted hereunder.
(b)    Section 83(b) Election. The Participant hereby acknowledges that he or
she has been informed that if he or she makes a timely election (the "Election")
pursuant to Section 83





--------------------------------------------------------------------------------

Exhibit 10.3




(b) of the Code to be taxed currently on any difference between the Fair Market
Value of the Covered Shares and any purchase price paid, this will result in a
recognition of taxable income to the Participant on the date the Covered Shares
were granted. Absent such an Election, taxable income will be measured and
recognized by the Participant at the time or times on which the Covered Shares
become vested. The Participant is strongly encouraged to seek the advice of his
or her own tax consultants in connection with the Covered Shares granted
pursuant to the Plan and this Award Agreement, and the advisability of filing
the Election under Section 83(b) of the Code. A form of Election under Section
83(b) is attached hereto as Exhibit A.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S OR ANY AFFILIATE TO TIMELY FILE THE ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY, AFFILIATE OR
THEIR REPRESENTATIVE TO MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.
8.    Legality of Initial Issuance. No Shares shall be issued in accordance with
Section 4 of this Award Agreement unless and until the Board has determined
that: (i) the Company and the Participant have taken all actions required to
register the Shares under the Securities Act or to perfect an exemption from the
registration requirements thereof, if applicable; (ii) all applicable listing
requirements of any stock exchange or other securities market on which the
Shares are listed has been satisfied; and (iii) any other applicable provision
of state or U.S. federal law or other Applicable Law has been satisfied.
9.    Notice. Any notice required by the terms of the Notice, this Award
Agreement and the Plan shall be given (i) in writing addressed to the Company at
its principal executive office and will be deemed effective upon actual receipt
when delivered by personal delivery or by registered or certified mail, with
postage and fees prepaid, or (ii) by electronic transmission to the Company’s
e-mail address of the Company’s Vice President of Human Resources and will be
deemed effective upon actual receipt. Any notification required by the terms of
the Notice, this Award Agreement and the Plan will be given by the Company (x)
in writing addressed to the address that the Participant most recently provided
to the Company and will be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service, by registered
or certified mail, with postage and fees prepaid, or (y) by facsimile or
electronic transmission to the Participant’s primary work fax number or e-mail
address (as applicable) and will be deemed effective upon confirmation of
receipt by the sender of such transmission.
10.    Successors and Assigns. Except as provided herein to the contrary, the
Notice, this Award Agreement and the Plan shall be binding upon and inure to the
benefit of the parties to the Notice and this Award Agreement, their respective
successors and permitted assigns.
11.    No Assignment. Except as otherwise provided in the Notice and this Award
Agreement, the Participant shall not assign any of his or her rights under the
Notice or this Award Agreement without the prior written consent of the Company,
which consent may be withheld in its sole discretion. The Company shall be
permitted to assign its rights or obligations under the





--------------------------------------------------------------------------------

Exhibit 10.3




Notice or this Award Agreement, but no such assignment shall release the Company
of its obligations pursuant to the Notice or this Award Agreement.
12.    Construction; Severability. The captions used in the Notice and this
Award Agreement are inserted for convenience and shall not be deemed to be a
part of the Covered Shares for construction or interpretation. Except where
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term "or" is not intended to
be exclusive, unless the context clearly requires otherwise. The validity,
legality or enforceability of the remainder of the Notice and this Award
Agreement shall not be affected even if one or more of the provisions of the
Notice and this Award Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
13.    Counterparts. The Notice and this Award Agreement may be executed in any
number of counterparts, any of which may be executed by the Participant and the
Company by means of electronic or digital signatures, which shall have the same
force and effect as manual signatures. Counterparts may be transmitted by
facsimile, manually or electronically, each of which shall be deemed to be an
original, but all of which together shall be deemed to be one and the same
instrument.
14.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any Awards granted under the Plan by electronic
means or to request the Participant’s consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company, if applicable. Such on-line or electronic
system shall satisfy notification requirements discussed in Section 9.
15.    Entire Agreement; and Amendments. The provisions of the Notice and the
Plan are incorporated herein by reference. The Notice, this Award Agreement and
the Plan constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant's interest except
by means of a writing signed by the Company and the Participant. Notwithstanding
the foregoing or any other provision in the Notice, this Award Agreement or the
Plan to the contrary, the Board shall have the right, in its sole discretion, to
unilaterally adopt amendments to the Notice, this Award Agreement or the Plan to
the minimum extent necessary or appropriate (as determined by the Board in its
sole discretion) for the Covered Shares to comply with applicable law.
16.    Venue. The Company, the Participant and the Participant's assignees agree
that any suit, action or proceeding arising out of or related to the Notice,
this Award Agreement or the Plan shall be brought in the United States District
Court for the Southern District of Texas (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a state court in Houston, Texas) and
that all parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 16 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties





--------------------------------------------------------------------------------

Exhibit 10.3




that such provisions shall be modified to the minimum extent necessary to make
it or its application valid and enforceable.
17.    Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed to be a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed to be a waiver or relinquishment of such right or power at
any other time or times.
* * * * *





--------------------------------------------------------------------------------


Exhibit 10.3


EXHIBIT A


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


This statement is made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, pursuant to Section 1.83-2 of the regulations.


1.    The taxpayer who performed the services is:


Name:
________________________________________
Address:
________________________________________
________________________________________
Social Security No.:
________________________________________
Taxable Year:
________________________________________



2.    The property with respect to which the election is made is __________
shares of the common stock of Basic Energy Services, Inc. (the "Company").


3.    The property was transferred to the undersigned on _______________.


4.    The property is subject to a forfeiture condition pursuant to which the
issuer has the right to acquire the property without compensation to the
taxpayer if for any reason taxpayer's service with the issuer is terminated. The
forfeiture condition lapses in a series of installments depending on certain
conditions set forth in an Award Agreement.


5.    The fair market value of such property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $______ per share x ______ shares = $_______.


6.    For the property transferred, the undersigned paid $______ per share x
______ shares = $______.


7.    The amount to include in gross income is $______ [The result of the amount
reported in Item 5 minus the amount reported in Item 6.]


8.    A copy of this statement was furnished to the Company for whom taxpayer
rendered the services underlying the transfer of such property.


9.    This statement is executed on ___________, ____.


   
 
Signature of Spouse (if any)
   
 
Signature of Taxpayer



This election must be filed within 30 days after the date of transfer with the
Internal Revenue Service Center with which Holder files his or her federal
income tax returns. This filing should be made by registered or certified mail,
return receipt requested. Holder must retain a copy of the completed form for
his or her records, and deliver another additional copy to the Company.





